    Case 2:19-cr-00365-MHT-JTA Document 86 Filed 05/24/21 Page 1 of 1



  IN THE DISTRICT COURT OF THE UNITED STATES FOR THE

     MIDDLE DISTRICT OF ALABAMA, NORTHERN DIVISION


UNITED STATES OF AMERICA           )
                                   )       CRIMINAL ACTION NO.
      v.                           )          2:19cr365-MHT
                                   )               (WO)
RONTRAVIOUS DONAIL GASTON          )

                                 ORDER

    Before the court is the magistrate judge’s oral

recommendation on November 20, 2020, concerning defendant

Rontravious Donail Gaston’s consent to conduct the change

of plea hearing by videoconference (Doc. 38).                      There

being no objection to the recommendation, it is ORDERED

that, for the specific reasons stated on the record that

the change of plea hearing in this case could not be

further delayed without serious harm to the interests of

justice, the recommendation is approved and adopted.

    DONE, this the 24th day of May, 2021.

                                    /s/ Myron H. Thompson
                                 UNITED STATES DISTRICT JUDGE
